Citation Nr: 0316741	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-05 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had more than 25 years of active duty ending in 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  A notice of disagreement was 
received in January 2001, a statement of the case was issued 
in March 2001, and a substantive appeal was received in June 
2001.  The veteran testified at a RO hearing in June 2001.  
This case was previously before the Board.  In December 2002, 
the Board sent a Veterans Claims Assistance Act of 2000 
(VCAA) notice letter to the veteran.


REMAND

As noted above, the Board sent the veteran a VCAA notice 
letter in December 2002.  The VCAA, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In circumstances where the RO failed to notify the veteran of 
the VCAA, as in this case, the Board had been sending letters 
to veterans, under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii), informing them of certain provisions of the 
VCAA.  However, this regulatory provision was recently 
invalidated by the United States Court of Appeals for the 
Federal.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Therefore, it appears that VCAA notice must be furnished by 
the RO.  

Finally, at his RO hearing, the veteran testified that he 
received treatment for his knees at the base hospital at 
Andrews Air Force Base in 1965, 1966 or 1967.  Although the 
RO has attempted to locate any additional service medical 
records on prior occasions, in view of the fact that this 
case must be remanded for VCAA compliance, the Board believes 
it appropriate to direct a new search for any such base 
hospital records which may be archived separately from the 
veteran's service medical records.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  The RO should take appropriate action 
to request a search for any medical 
records pertaining to treatment of the 
veteran in 1965, 1966, or 1967 at the 
base hospital at Andrews Air Force Base.  

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




